Filed 9/14/16 Ballena Bay Townhouse Assoc. v. Kramer CA1/3
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           FIRST APPELLATE DISTRICT
                                                      DIVISION THREE


BALLENA BAY TOWNHOUSE
ASSOCIATION NO.1,
          Plaintiff and Respondent,                                          A147087

v.                                                                           (Alameda County
AUDREY KRAMER et al.                                                         Super. Ct. No. RG12655656)
          Defendants and Appellants.


          Appellants Audrey and Leo Kramer appeal from a default judgment against them
on the ground that the judgment was entered in violation of orders entered in federal
bankruptcy proceedings.1 Respondent Ballena Bay Townhouse Association No. 1 has
advised this court “that it does not object to the relief sought in Appellant’s Opening
Brief.” Therefore, the default judgment dated December 14, 2015 is reversed and the
matter is remanded to the superior court for such further proceedings as may be
appropriate under the circumstances.2
          The parties shall bear their respective costs on appeal.


1
 Appellants’ unopposed motion to augment the records to include federal bankruptcy
case documents and for judicial notice is granted.
2
  Appellants’ prayer in their opening brief also requests the reversal of a default judgment
dated July 7, 2014. However, the record reflects no such judgment having been entered
and the appeal was taken only from the judgment of December 14, 2015. The record
reflects that on July 7, 2014, the trial court ordered the entry of appellants’ default. Upon
proper motion or stipulation of the parties, the trial court may consider any application to
set aside the default.


                                                                    1
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




A147087



                            2